Citation Nr: 0309836	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-24 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from February 1976 to February 
1979.  

By rating action in January 1998, the RO, in part, denied 
service connection for low back and left knee disabilities.  
The veteran and his representative were notified of this 
decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal, in part, from a March 2001 
decision by the RO which denied service connection for low 
back and left knee disabilities on a de novo basis.  In June 
2002, a hearing was held at the RO before the undersigned 
member of the Board.  

In November 2002, the Board found, in part, that the January 
1998 RO decision was final as to the claims of service 
connection for low back and left knee disabilities, but 
determined that the additional evidence was new and material 
sufficient to reopen the claims.  The Board then undertook 
additional development of the issues in November 2002.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board undertook additional 
development of the issues on appeal in November 2002.  
However, in light of a recent decision by the United States 
Court of Appeals for the Federal Circuit, Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003), the Board finds that the appeal must be 
remanded to the RO for readjudication and, if appropriate, 
the issuance of a supplemental statement of the case (SSOC).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The RO should also take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all VA and 
non-VA healthcare providers who treated 
him for his low back and left knee 
disabilities since January 2003.  The RO 
should then attempt to obtain records 
from all identified sources, not already 
of record, and associate them with the 
claims file.  

3.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's claim.  The RO 
should adjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
for all evidence received since the SOC 
issued in April 2001, and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


